1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   ISMAEL ROMO, JR.,                                    Case No.: 19cv1120-JAH (MSB)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT MOTION TO
13   v.                                                   AMEND SCHEDULING ORDER
14   COSTCO WHOLESALE CORPORATION,
                                                          [ECF NO. 17]
15                                    Defendant.

16
17         The parties filed a “Joint Motion to Amend Scheduling Order” on December 3,
18   2019. (ECF No. 17.) Defendant’s current counsel explains in his declaration that
19   Defendant’s prior lead counsel was forced to step away from the case due to a family
20   medical emergency more than two months after the Court issued the scheduling order
21   in this case. (ECF No. 17-1 at 2.) Defendant’s current counsel has “needed time to
22   review the file and coordinate with Costco and its witnesses.” (Id.) The parties have
23   been meeting and conferring regarding Plaintiff’s noticed depositions of Costco’s
24   witnesses, to narrow the number of depositions and deposition topics, and to schedule
25   deposition dates. (Id. at 2-3.) Despite their diligence, and in light of scheduling
26   difficulties over the holiday season, the parties jointly request to extend the deadline for
27   propounding written discovery to February 11, 2020 and the fact discovery cut-off until
28   April 13, 2020. (ECF No. 17 at 3.) They assert that the continuance of these deadlines
                                                      1
                                                                                  19cv1120-JAH (MSB)
1    “will not affect the remainder of the discovery and trial schedule.” (Id.) Based on the
2    foregoing to the Court finds good cause and GRANTS the Joint Motion as follows:
3          1.    The deadline to propound written discovery is February 11, 2020;
4          2.    Fact discovery cut-off is April 13, 2020; and
5          3.    All other dates in the Court’s August 14, 2019 Scheduling Order [ECF No.
6    12] remain as previously set.
7          IT IS SO ORDERED.
8    Dated: December 4, 2019
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                                19cv1120-JAH (MSB)
